Citation Nr: 1718001	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  03-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the recoupment of disability severance pay by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $8,253.80 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1996 to May 1999.  On April 24, 2000, he was discharged from the temporary disability retirement list and awarded disability severance benefits.

This matter is on appeal from a June 2003 decision of the VA Regional Office (RO) in Los Angeles, California.  

In August 2014, the Board vacated its prior October 2004 decision that the full amount of the Veteran's disability severance pay was subject to recoupment.  

The Veteran testified in August 2004 before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  In February 2015, the Veteran was informed that the Veterans Law Judge who conducted the August 2004 hearing was no longer employed by the Board, and that he was entitled to a another hearing.  38 C.F.R. § 20.707 (2016).  In April 2015, he declined another hearing and requested that the Board proceed with the appeal.

In May 2015, the Board remanded the appeal for further development.  The agency of original jurisdiction (AOJ) has not substantially complied with the May 2015 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the May 2015 remand, in the October 2004 decision, the Board determined that recoupment of the full amount, rather than the after-tax amount (as required by VA regulation, 38 C.F.R. § 3.700(a)(3) (2016)) of the Veteran's severance benefits was proper.  The Board has vacated the October 2004 decision as a result of that error.  

In the May 2015 remand, the Board directed the AOJ to conduct an audit of the Veteran's account to determine the amount of special separation benefits paid ($ 8,253.80) after Federal income tax was withheld.  The Board then instructed the AOJ to readjudicate the claim and issue a Supplemental Statement of the Case.

In July 2015, the AOJ requested an audit of the Veteran pay history from July 1, 2003, to June 1, 2009.  In June 2016, the AOJ issued a memorandum that concluded that, based on an October 2015 audit report, VA did not withhold compensation for recoupment of disability severance pay.  No information or dollar value concerning the amount of special separation benefits paid after Federal income tax was withheld was associated with the record.  Furthermore, the AOJ did not issue a Supplemental Statement of the Case.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, supra.  As such, further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Conduct an audit of the Veteran's account to determine the amount of special separation benefits paid to the Veteran ($ 8,253.80) after Federal income tax was withheld from that payment.  Refer to the pertinent Internal Revenue Service regulation at 26 C.F.R. § 31.3402(g) -1(a)(7)(iii).

2.  Thereafter, the issue on appeal should be reajudicated.  If it remains denied, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




